DENNIS, Circuit Judge,
dissenting:
I respectfully dissent from the denial of rehearing en banc. As my panel dissent explains, United States v. Pack, 612 F.3d 341, 362-68 (5th Cir.2010) (Dennis, J., dissenting), this case was erroneously decided by the district court, erroneously affirmed by the panel majority, and should have been vacated and revisited en banc for three reasons: (1) the district court incorrectly ruled that the defendant lacked Fourth Amendment standing and that the evidence was not a fruit of the poisonous tree; (2) the panel should not have reached the question of reasonable suspicion, because the trial judge erroneously held that the defendant lacked standing and pretermitted that issue, and consequently there are no factual findings below on which the panel could have based such a finding; and (3) the panel incorrectly concluded that United States v. Brigham, 382 F.3d 500 (5th Cir.2004) (en banc), modified United States v. Dortch, 199 F.3d 193 (5th Cir.1999). The panel majority’s decision to revoke its statements that Brigham overruled Dortch does not cure this last error. Dortch continues to establish that it was unreasonable for the officer in the instant case to detain Pack and the driver for an extended period and beyond the time needed to issue a warning, the basis for the initial traffic stop. I respectfully dissent.